DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species VII, figures 22-29, in the reply filed on 5/6/22 is acknowledged.  Claims 18-20 have been withdrawn as being directed to a non-elected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the term “mating latch component” is unclear and not fully understood in the context of the claim language.  How and in what way is it “mating”, and what exactly is it intended to mate with?
In claim 1, in the phrase “position and for moving”, it is unclear exactly what element “and for moving” is referring to in the context of the claim language. 
In claim 1, in the phrase “and for moving the mating latch component”, it is unclear how and in what way the claimed moving is achieved in the context of the claimed invention, and by what particular means. 
In claim 1, it is unclear in the context of the claim language what element “when released” is referring to.  What element is released?
In claim 4, it is unclear in the context of the claim language what constitutes “chemical potential energy”.
In claim 8, “the cam” lacks antecedent basis.  (It appears this claim was intended to depend from claim 7.)
In claim 10, “for pushing the… into said actuation…” is not fully understood.
Claim 13 is generally unclear and not fully understood in the context of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,655,367. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially of the same scope and are merely obvious variants over one another.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 10, and 16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parks et al., US Patent Application Publication 2006/0032693A1.  As in claim 1, a latch assembly for driving a closure panel from a closed panel position to an open panel position, the latch assembly comprising a latch mechanism having a first latch element 38 for retaining a mating latch component 26 in a latched position and for moving the mating latch component from the latched position to an unlatched position when released, the movement of the first latch element biased towards the unlatched position by a latch biasing element (inherent to the design, as conventional for such latch components); and an actuation system having an energy storage system having a device (66, 68) for storing potential energy for assisting the latch biasing element in moving the mating latch component from the latched position to the unlatched position; a mechanical system having at least one mechanical member 44 for engaging with the mating latch component to assist in moving the mating latch component from the latched position to the unlatched position, such that actuation of the least one mechanical member is a result of a deployed release of the stored potential energy.  As in claim 2, the mating latch component is associated with the closure panel and the latch assembly further includes a mounting plate 36 for mounting the latch assembly to a body of a vehicle having the closure panel.  As in claim 3, the potential energy of the device is mechanical potential energy.  As in claim 4, the potential energy of the device is chemical potential energy.  As in claim 5, the at least one mechanical member is a level.  As in claims 6 and 16, the first latch element is a ratchet 38 and the lever inherently has an abutment 48 for disengaging a second latch element 44 retaining the first latch element in the latched position.  As in claim 9, the second latch element 44 is a pawl inherently biased as claimed (as conventional).  As in claim 10, a force element (28 or 52) for pushing the at least one mechanical member into said actuation as the result of the deployed release of the stored potential energy.  As in claim 15, the lever is rotated out of engagement with the mating latch component when in the unlatched position, such that post deployment travel of the mating latch component towards the latched position results in the lever remaining in the unlatched position while at the same time resulting in travel of the first latch element towards the latched position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parks et al.
Regarding claims 7 and 8, each element of these claims, including: as in claim 7, the at least one mechanical member has a second mechanical member as cam, as claimed; and, as in claim 8, an abutment to retain the cam, as claimed, Parks, as best understood, does not explicitly teach each of these limitations.  However, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 11, Parks provides arms as claimed (as conventional). 
Regarding claim 12, Parks inherently provides coupling of the cam by a force element.
Regarding claims 13, Parks provides a post deployment position of the mating latch component between the latched and unlatched positions, such that movement of the cam back towards the latched position causes the force element to restore at least a portion of the stored potential energy.
Regarding claim 14, the force element is a cable 28 and the stored potential energy is inherently mechanical potential energy provided by a resilient element (as convention).
Regarding claim 17, see the rejection of claim 9 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675